Unsealed perCase 5:18-cr-00258-EJD
            docket  657            Document 658 Filed 01/07/21 Page 1 of 13
                                                                                                                               2016R00024 - 103

  AO   I   l0   (Rev. 06/09) Subpo€na ro Tesdry Bcfore a Gmod Jury



                                             UNrrpo SrRrps DrsrRrcr Counr
                                                                          for the
                                                         Northem District of Calilomia

                                              SUBPOENA TO TESTIFY BEFORE A GRAND JT,]RY


   To:          Theranos. lnc.
                Custodian of Records



                 YOU AR"E COMMANDED to appear in this United States district cou( at the time, date, and place shown
                                       jury. When you arrive, you must remain at the court until thejudge or a court
  below to testify before the court's grand
  officer allows you to leave.



  p1u."- United States District Courthouse - San Jose                                    Date and Time:
                 280 S. First Street
                 Room 21 15, 2nd Floor                                                        06/1412018 9:00 am
                 San Jose, CA 951 13




                 You must also bring with you the lollowing documents, electronically stored information, or obJects               (btonk   ifnot
  applicable)'.
  SEE ATTACHMENT. Provide all records in electronic format only-

  Voluntary compliance with this federal grand jury subpoena will be deemed satisfactory when the information requested
  is provided to the agent lisled below and no appearance will be necessary.

  MAIL DOCUMENTS TO:
  Jeff Schenk, Assistant U.S. Attorney or John Bostic, Assistant U.S. Attomey
  150 Almaden Blvd. Suite               900
                                          150 Almaden Blvd. Suite 900
  San Jose, CA            95126            San Jose, CA 95126
  Telephone number: (408) 535-5061 Telephone number: (408) 535-506'1



  Date:              June 4, 20'18                                            (:LERK OF COURT


                                                                            $rwn              ?".:8a,
                                                                                         1,                !*   or   Dep,,ry,erk


  The name, address, e-mail, and telephone number ofthe Unitcd States attomey, or assislant United States attorney, who
  requests this subpoena, are:
  Jeffrey B. Schenk, AUSA
  John C. Bostic, AUSA
   150 Almaden Blvd., Suite 900 San Jose, CA 95'l
  jeffrey.b-schenk@usdoj.gov (408) 535-5061
  john. bostic@usdoj.gov
        Case 5:18-cr-00258-EJD Document 658 Filed 01/07/21 Page 2 of 13



Custodian of Records
Theranos, Inc.
                                SUBPOENA ATTACHNIE}IT

I.     DEFINITIONS

As used herein:


          "Document" means the original ofall written, recorded, or graphic material and all
          electronic data ofevery kind, whether prepared by your company or by any other
          person, that is in your company's possession, custody, or control, including but not
          limited to: memoranda, repods, letters, telegrams, and other communications
          recorded in any form or medium; notes, minutes, and transcripts ofconferences,
          meetings and telephone or other communications; contracts and other agreementsl
          checks, check registers, statements, ledgers, and other records offinancial matters or
          commercial transactions; appointment books, calendars, notebooks, and diaries,
          including data in PDAs; maps, diagrams, graphs, and charts; plans and specifications;
          publications; photographs: photocopies, microfilm, and other copies or reproductions;
          computer printouts; tallies, tabulations, and summaries ofsales or bidsl and all file
          folders, file tabs, folder tabs, mailing envelopes, lacsimile transmission cover sheets,
          and any other proofor indicia of mailing (ifapplicable) associated with each original.
          The term "document" includes spreadsheets, as well as underlying cell formulae and
          other codes. The term "document" also includes electronic mail messages and other
          documents and data stored in, or accessible through, computer or other information
          retrieval systems, such as personal computers, portable computers, workstations,
          minicomputers, personal data assistants, archival voice storage systems, group and
          collaborative tools, electronic messaging devices, portable or removable storage
          media, mainframes, servers, backup disks and tapes, archive disks and tapes, and
          other forms ofonline or offline storage, whether on or offcompany premises. The
          term "document" includes all drafts ofa document and all duplicates ofa document
          (whether or not identical) in the files ofor in the files maintained on behalfofall
          directors, officers, managers, or other supervisory employees, duplicates of
          documents in all other files that are not identical duplicates ofthe originals (including
          copies that differ in any way, such as through notations, underlining, or other
          markings), and duplicates of documents the originals of which are not in the
          possession, custody, or control   ofyour company. The term "document" includes all
          data (including metadata, embedded, hidden and other bibliographic or historical data
          describing or relating to documents created, revised, or distributed on computer
          systems) stored in electronic form or accessible through computer or other
          information retrieval systems, together with instructions and all other materials
          necessary to use or interpret this data. Unless otherwise specified, the term
     Case 5:18-cr-00258-EJD Document 658 Filed 01/07/21 Page 3 of 13



       "document" excludes non-electronic forms ofinvoices, bills oflading, purchase
       orders, customs declarations, and other similar documents of a purely transactional
       nature.


B.     "Identify" means to state and "identity" means a statement of:

       1
           )   In the case of a person other than a natural person, its name, the address of its
               principal place ofbusiness, its telephone number, and the name of its chief
               executive officeri
       2)      In the case of a natural person, his or her full name (including full middle name),
               date and place of birth and social security number, passport number and country
               of issuance, last known home telephone number and home address, last known
               business telephone number (including extensions) and business address, last
               known cellular or mobile telephone numbers, the positions held by each
               individual and dates of service in each position, and the name and position ofeach
               such person's immediate supervisors in each position: and
       3)      In the case ofa communication, its date, its tlpe (e.g., telephone conversation,
               letter, electronic mail, or meeting), the place where it occurred, the identity of the
               persons who made it, the identity of the persons who received it or who were
               present when it was made, and the subject matter discussed.


C      "Person" means any natural person, association, cooperative, public or private
       corporation, joint venture, partnership, sole proprietorship, govemmental entity,or
       other form olbusiness or legal entity.


D      "Relating to" or "relate to" or "regarding" means directly or indirectly refer or pertain
       to, discuss, describe, reflect, contain, examine, analyze, study, report on, comment on,
       evidence, constitute, show, consider, recommend, concern, record, or set forth, in
       whole or in part.


E      "Telephone number" includes any general telephone numbers, private line numbers,
       telephone extension numbers, cellular or mobile telephone numbers, and facsimile
       transmission numbers.


F      "You" or "your company" means the person to which this subpoena is addressed; any
       parent, predecessor, successor, division, affiliate, or subsidiary (whether wholly
       owned or not) ofthat person; anyjoint venture to which any such person is or was a
       partyi and each officer, director, manager, partner. employee, attomey, agent,
       representative, consultant, affiliated person, or other person acting on behalf of any of
       them.



                                                 2
           Case 5:18-cr-00258-EJD Document 658 Filed 01/07/21 Page 4 of 13



II.        INSTRTICTIONS

      A      Unless otherwise specifically provided herein, the documents that must be produced
             in response to this subpoena include all responsive documents prepared, sent, dated,
             received, used, or in effect at any time during the period of2006 through 2016 ("the
             subpoena period").
      B      All documents produced must be originals, unless otherwise indicated. Photocopies
             will be accepted only after your company demonstrates that the originals are
             unavailable.
      C      This subpoena and schedule ofdocuments call for the production of all responsive
             documents in the possession, custody, or control ofyour company without regard to
             the physical location ofthe documents and without regard to whether the documents
             were prepared by or for your company.
      D.     Use ofthe singular or the plural in this subpoena should not be deemed a limitation,
             and the use ofthe singular should be construed to include, where appropriate, the
             plural. The conjunctive form "and" and the disjunctive form "or" are mutually
             interchangeable and encompass each other. The terms "any" and "all" are mutually
             interchangeable and encompass each other.
      E      Any documents that are withheld in whole or in part from production based on a
             claim ofprivilege shall be assigned document control numbers (with unique
             consecutive numbers for each page ofeach document); for purposes of this
             instruction, each attachment to a document shall be treated as a separate document
             and separately logged, if withheld, and cross referenced, ifproduced. Your company
             shall also provide a statement ofthe claim ofprivilege and all facts relied upon in
             support of the decision to withhold each document, in the form ofa log that conforms
             with the requirements set forth below. Your company is encouraged to propose
             categorical limitations to exclude certain classes ofprivileged documents from its log.


             a.   For each document identified on your company's privilege log, state


                         the document's control numbersl
                         all authors ofthe document;
                         all addressees of the documenu
                    l\'. all recipients ofthe document or ofany copies of the document, to the
                         extent not included among the document's addressees;
                         the date ofthe document;
                     vl. a description ofthe subject matter ofthe document;
                    vii. the nature or type of the privilege that your company is asserting for the
                         document (e.g, "attomey-client privilege")l
                   vt1l. the specifications of this schedule to which the document is responsivei



                                                   l
Case 5:18-cr-00258-EJD Document 658 Filed 01/07/21 Page 5 of 13



          lx    the document control numbers        ofany attachments to the document,
                regardless of whether any privilege is being asserted for such attachments;
                and
           x    whether the document has been produced in redacted form.

  b.   Your company's privilege log shall also conform with all of the following
       requirements:


                Provide a separate legend containing the full name, title, and employer or
                company affiliation ofeach author, addressee, and recipient identified on
                your company's privilege log.
                All attomeys acting in a legal capacity with respect to the withheld
                document or communication, and only such attomeys, shall be identified
                on the privilege log with an asterisk.
                The description ofthe subject matter ofeach document shall describe the
                nature of the document in a mamer that, though not revealing information
                that is itself privileged, provides sufficiently detailed information to enable
                the Department to assess the applicability ofthe privilege claimed.
                For each document withheld under a claim that it constitutes or contains
                attomey work product, also state whether your company asserts that the
                document was prepared in anticipation oflitigation or for trial and, if so,
                identify the anticipated litigation or trial upon which the asse(ion is based.
                Produce all nonprivileged portions of any responsive document (including
                nonprivileged or redactable attachments) for which a claim ofprivilege is
                asserted, except where the only nonprivileged information in the document
                has already been produced. Note where any redactions in the document
                have been made.
          \.1   The privilege log shall be produced in both hard-copy and electronic form,
                the electronic form of which shall be both searchable and sortable.


  c.   Documents sent solely between counsel for your company, including in-house
       counsel acting solely in a legal capacity, and documents authored by your
       company's outside counsel that were not directly or indirectly fumished to any
       third party, such as intemal law firm memoranda, may be omitted fiom the
       privilege log. However, any attachments to such documents must be included on
       the privilege log   (if a privilege   is applicable to such materials), unless such
       attachments are addressed and sent solely to counsel.
  d.   Ifany portion ofany document is responsive to any paragraph or subparagraph in
       Section III below, then the entire document must be produced, including all
       supporting, underlying, or explanatory documents and all attached, annexed, or
       appended documents (this includes file attaclrments to electronic


                                               4
Case 5:18-cr-00258-EJD Document 658 Filed 01/07/21 Page 6 of 13



       communications). Documents should be submitted as found in your company's
       files (a.g., documents that in their original condition were stapled, clipped, or
       otherw ise fastened together, or maintained in separate file folders, shall be
       produced in such form). Documents should also be produced in the order in which
       they appear in your company's files and should not be shuffled or otherwise
       rearranged. Ila document contains privileged material, the entire document must
       be produced, with the privileged material redacted and documented as set forth in
       Paragraph ll.E., above.


  c    Ifyou intend to utilize   any de-duplication software or services when collecting or
       reviewing information that is stored in your company's computer systems or
       electronic storage media in response to this schedule ofdocuments to be
       produced, or ifyour company's computer systems contain or utilize such software,
       you must contact the attomeys for the govemment to determine, with the
       assistance ofthe appropriate government technical staff, whether and in what
       manner your company may use such software or services.


  f.   Mark each page of each document submitted- whether in hard-copy or electronic
       format- with corporate identification and consecutive document control numbers.
       Place all documents produced in hard-copy format in file folders. Mark each file
       folder with your company's corporate identification, the name ofthe person
       whose docurnents are in the folder, and how the original file was labeled. Ifyour
       company submits hard copies of electronic documents that have been printed
       from a common electronic source. such as a central e-mail or document server or
       a backup disk, such documents must be submitted in file folders that are marked
       with ( I ) a description of the enclosed documents' electronic source (e.g.,
       "Documents from Backup Tape No.3 for Email Server XYZ, 3ll 106 - 3/3 I /06");
       and (2) the name ofeach natural person whose electronic documents are
       contained in that file folder. Where a document is responsive to more than one
       paragraph or subparagraph of Section III belorv, your company sl.rall produce it
       only once. Hard-copy documents shall be submitted in sturdy boxes not larger
       than 1.5 cubic feet. Number each box and mark each box with corporate
       identification and the names of the individuals whose files are contained in that
       box.

  g.   Provide a master list showing: ( l) the name of each individual from whom
       responsive documents are submittedl and (2) the corresponding consecutive
       document control numbers used to identify that person's docur.nents. Ifthe master
       list exists in electronic form, provide the master list both as a printed hard copy
       and in electronic form (provided the master list can be produced in a format that



                                           5
Case 5:18-cr-00258-EJD Document 658 Filed 01/07/21 Page 7 of 13



       allows the Department to use it). The Department representatives will provide a
       sample master list upon request.


  h.   The definition of "document" used in this schedule includes data stored in any
       electronic form. Your company is required to review such data and determine
       whether it contains material responsive to this subpoena. In addition, your
       company should immediately take the following steps to ensure that it presenes
       all types ofelectronic data from the subpoena period that may be responsive:

           i.   Electronic Data to be Preserved. The followi ng (subparagraphs a.-g.) types
                ofelectronic data should be preserved, in accordance with the steps set
                forth in Paragraphs II.J.2. through 7., below:

                    I   .   All electronic mail, information   about electronic mail (including
                            but not limited to information on message contents, header
                            information, and logs of electronic mail system usage), any
                            attachments, and any other electronic communications, including
                            any data from Instant Messaging programs, Intemet Relay Chat
                            systems, or any voicemail programs, containing information
                            responsive to the subpoena;
                   2.       All files that contain information from electronic calendars or
                            scheduling programs responsive to the subpoena:
                   3.       All user-created files (including but not limited to word processing
                            files, spreadsheets and slide presentations) thal contain information
                            responsive to the subpoena;
                   4.       All databases (including all records and fields and structural
                            information in such databases) or other data files that contain any
                            information (such as sales. pricing, customer, financial,
                            accounting, and billing information) responsive to the subpoena;
                   5.       All logs of activity on computer systems that may have been used
                            to process or to store electronic data containing information
                            responsive to the subpoenai
                   6.       All electronic dlta files created or used by spreadsheet programs
                            that contain information responsive to the subpoena; and
                   7.       All other electronic data containing information that is responsive
                            to the subpoena.


          ii.   Online Data Storage: Servers/Mainframes. With regard to your company's
                servers, mainframes, and any other electronic data storage devices, clo nol
                modif,v or delete any electronic data existing as of the date ofthe subpoena
                that contain information that meets any ofthe criteria set forth in

                                               6
Case 5:18-cr-00258-EJD Document 658 Filed 01/07/21 Page 8 of 13



              Paragraph II.J.I . above, unless a true and correct copy ofeach such
              electronic data file has been made and steps have been taken to ensure that
              this copy will be preserved and accessible for purposes of this grandjury
              investigation.

       It1.   Off-Line Data Storage: Backups, Archives, and Other Removable Media.
              With regard to all electronic media used for offJine storage, including but
              not limited to magnetic tapes and cartridges and other media that, at the
              date ofservice ofthis subpoena, contain any electronic data meeting the
              criteria listed in Paragraph Il.J.l., immediately stop ony activiry that may
              result in the loss of such electronic data, including rotation, destruction,
              overwriting: or erasure ofsuch media in whole or in part. This request is
              intended to cover all removable electronic media used for data storage in
              connection with your company's computer system, including magnetic
              tapes and cartridges, magneto-optical disks, floppy diskettes, CDs, DVDs,
              USB thumb drives, and all other media, whether used with personal
              computers, mainframes, other computers, or other electronic data storage
              devices, and whether containing active data, backup data, archived data,
              or any other electronic data, for your company's computer systems.



       iv.    R   lacenrent of D ta         D        . Do not dispose   ofany electronic
              data storage devices or media that may be replaced due to failure, upgrade,
              or other reasons ifsuch devices or media may contain electronic data
              meeting the criteria listed in Paragraph ll.J.l above.


              Lo cal -Use r Hard Drives on Personal Computers. Hand-Held Devices
              With regard to electronic data meeting the criteria listed in Paragraph
              II.J.l. above that existed on stand-alone computers (including desktops,
              laptops, and home computers used to conduct your company's business)
              and handheld devices (including BlackBerrys and Palm Pilots) as ofthe
              date ofthis subpoena, do not alter or erase this electronic data, and do not
              perform other procedures (such as data compression, disk
              defragmentation, optimization routines, or reassignment of hard drives)
              that may affect this data, unless a true and correct copy has been made of
              these active files, copies have been made of all directory listings
              (including system files) for all directories and subdirectories containing
              those files, and arrangements have been made to preserve the copies
              during the pendency of this grandjury investigation.




                                        7
Case 5:18-cr-00258-EJD Document 658 Filed 01/07/21 Page 9 of 13



          vi.   Custom Desiened Programs and Utilities. Preserve copies ofall
                application programs and utilities that are used to process electronic data
                responsive to this subpoena.

         v      Los of System Modifications. Maintain an activity log to document
                modifications made to any electronic data processing system that may
                affect the system's capability to process any electronic data meeting the
                criteria listed in Paragraph II.J.1., regardless ofwhether these
                modifications were made by employees, contractors, vendors, or any other
                third parties.

       Unless otherwise requested by a Department representative, electronic documents
       (e.g., email) and data shall be produced in electronic form only. Electronic
       documents and data shall be produced in a format that allows the Department to
       access and use them, together with instructions and all other materials necessary
       to use or interpret the data, including record layouts and data dictionaries. For
       data submitted electronically, submit a description of the data's source.


 j.    Before you prepare documents or information for production in electronic form
       (for example, before you attempt to copy, for your response to this schedule,
       documents or information from an electronically . stored source onto a disk or
       other electronic storage medium), you must contact a Depanment representative
       to arrange a meeting or conference call with your company's personnel who are
       familiar with the electronic files in which the documents or information are
       stored, to explain to Department representatives the manner in which the
       documents or information are stored, and the types of information that are
       available on the electronic source. Department representatives must approve the
       format and production method for electronic data in advance ofthe submission by
       your company of its response to this schedule ofdocuments.

 k.    This subpoena requires your company to:


                Appear before the grand jury through an authorized, knowledgeable
                representative at the time and place set;
          u     Produce before the grand   jury all documents described in this schedule of
                documents: and
         llt    Identify and authenticate all documents so produced.

  l.                                                 jury for your company will
       The representative who appears before the grand                                 be
       questioned under oath regarding methods ofcompliance and whether all
       documents described in this schedule ofdocuments have been produced. The

                                           lt
Case 5:18-cr-00258-EJD Document 658 Filed 01/07/21 Page 10 of 13



       representative making the appearance should be prepared to explain what was
       done, how, where, when, and by whom, to comply with the demands set forth in
       this schedule of documents.

  m. Your company,        at its sole election, may also comply with the subpoena, in lieu   of
       producing documents before the grandjury, by producing all responsive
       documents via certified or registered mail, or via equivalent delivery, to the
       address listed in Paragraph II.Q. below, provided that each of the following
       prerequisites is met:


              All   subpoenaed documents reach the United States on or before the date
              your company, through its representative, is scheduled to appear before
              the grandjury (or on or before such other date agreed upon in writing by
              your company and attomeys for the United States); and
              The official of your company responsible for complying with this
              subpoena submits with the subpoenaed documents a swom statement that:


                    1.   States the name and position oleach person assisting in the search
                         lor the documents;
                    2.   Describes all locations searched, including your company's
                         computer system and all removable media;
                    3.   Identifies the documents produced by number; and
                    4.   Certifies that the documents produced fully cornply with the
                         demands of the subpoena, and that your company has withheld no
                         documents, except on grounds ofprivilege in accordance with
                         Paragraph II.E., above.


  n.   Regardless  ofwhich production method your company chooses, the grandjury
       reserves the right to require the official ofyour company responsible for
       compliance with this subpoena or any other employee involved in the search to
       testily about your company's efforts to comply with the subpoena.
  o.   No agreement or stipulation by the United States or its representatives. purporting
       to modify, limit, defer, or otherwise vary this subpoena or schedule ofdocuments
       will be valid or binding on the United States unless confirmed or acknowledged in
       writing by the United States, or made ofrecord in open court, by a duly
       authorized representative thereof.




                                           9
        Case 5:18-cr-00258-EJD Document 658 Filed 01/07/21 Page 11 of 13



           p.   All communications or inquiries regarding this   subpoena and schedule        of
                documents should be addressed to:

                Jeff Schenk, Assistant U.S. Attomey
                150 Almaden Blvd. Suite 900
                San Jose, CA95126
                Telephone number: (408) 535-5061


                John Bostic, Assistant U.S. Attorney
                150 Almaden  Blvd. Suite 900
                San Jose, CA 95126
                Telephone number: (408) 535-5061


III.    DOCTJMENTS TO BE PRODIJCED

Lab Reports

   A       The entirety of all blood test lab reports maintained in the L.I.S. database that
           Theranos provided to its patients. Please produce these reports in the same format
           originally provided to such patients.
   B.      A softcopy or proxy ofthe L.[.S. database, along rvith any other proprietary software
           required to access and search the database.


Colemafl litieation

   C.      All deposition transcripts   generated throughout the course   ofthis litigation

IV.  NOTICtr CONCERNING DOCUMENT DESTRUCTION AND OBSTRUCTION
OF JUSTICE

        An1- person who withholds, alters, delctes,or destrovs documents - including
electronic documents - demanded by this subpoena, or who removes or transfers such
documents to outsidc the .jurisdiction of the United States,, ma.r- be subjcct to criminal
prosecution for ohstruction ofjustice, contempt of court, or other federal criminal
violations. Conviction of anl' of thcse offenses may be punishahle by substantial finc or
imprisonment, or both.




                                                  l0
      Case 5:18-cr-00258-EJD Document 658 Filed 01/07/21 Page 12 of 13
                                                                                          20'16R00024 - 103



                      ,ECLARATION OF CUSTODIAN OF RECORDS

       Pusuant to 28 U.S.C- $ 1746, I. the undersigned, hereby declare:


My name is
             (Name of Declarant)

        I am a United States citizen, and I am over eighteen years ofage. I am the custodian of
records ofthe business named below, or I am otherwise qualified as a result ofmy position with
the business named below to make this declaration.

        I am in receipt of a United States District Court Grand Jury Subpoena for the Northern
District of Califomia, signed by Assistant U.S. Attomey                          , requesting
specified records of the business named below. Attached hereto are records responsive to the
subpoena. Pursuant to Federal Rule ofEvidence 902(l l) and Federal Rule ofEvidence 803(6), I
hereby certify that the records attached hereto:

       (l) were made at or near the time ofthe occurrence of the matters set forth by, or from
information transmitted by, a person with knowledge of those matters,

       (2) were kept in the course ofthe regularly conducted business activity; and

       (3) were made by the regularly conducted business activity as a regular practice

       I declare under penalty of perjury that the foregoing is true and correct.


       Executed on




                                                     (signature of declarant)



                                                     (name of declarant)




                                                     (name of business/firm)



                                                     (business address)
                 Case 5:18-cr-00258-EJD Document 658 Filed 01/07/21 Page 13 of 13
                                                                                                                    2016R00024 - 103

Ao I l0 (Re!. 06/09) SubpoeDa   to Testiry Before Gmnd Jury eagc 2)




                                                              PROOF OF SERYICE



          This subpoena fof Oane ofindividual or organi:ation)        Theranos. lnc.
was received by me on datq


         D    I served the subpoena by delivcring a copy to the named person as follows:



                                                                                   oD (date)                        or

              I returned the subpoena unexccuted because




         I declare under penalty olperiury that this information is true.



Date
                                                                                               Sen)er's signahtre




                                                                                          Pinted name and tlle




                                                                                               Sefier's address

Additional information regarding attemptcd sen'ice, etc:
